19-70067-tmd Doc#534 Filed 01/27/21 Entered 01/27/21 13:18:47 Main Document Pg 1 of
                                         2




  IT IS HEREBY ADJUDGED and DECREED that the
  below described is SO ORDERED.


  Dated: January 27, 2021.

                                                                          __________________________________
                                                                                    TONY M. DAVIS
                                                                          UNITED STATES BANKRUPTCY JUDGE
  __________________________________________________________________


                           IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                      MIDLAND DIVISION

  In re:                                                    §              Chapter 11
                                                            §
  TAJAY RESTAURANTS, INC., et al.                           §              Case No. 19-70067-TMD
                                                            §
                                  Debtors.1                 §              (Jointly Administered)

            ORDER GRANTING FIFTH AND FINAL FEE APPLICATION OF
          HMP ADVISORY HOLDINGS, LLC D/B/A HARNEY PARTNERS FOR
        PROFESSIONAL SERVICES RENDERED AND ACTUAL AND NECESSARY
       EXPENSES INCURRED FROM MAY 17, 2019 THROUGH DECEMBER 15, 2020

           CAME ON FOR CONSIDERATION the Fifth and Final Fee Application of HMP

  Advisory Holdings, LLC dba Harney Partners (“Harney Partners”), Financial Advisor to the

  Debtors, for Professional Services Rendered and Actual and Necessary Expenses Incurred (the

  “Application”). After considering the Application2 and all responses thereto, the Court is of the

  opinion it should be granted. It is, therefore,


  1
    The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
  number, are as follows: Yummy Seafoods, LLC (5494); Yummy Holdings, LLC (5580); and Tajay Restaurants, Inc.
  (3602). The mailing address for the Debtors, solely for purposes of notices and communications, is 3304 Essex
  Drive, Richardson, Texas 75082.
  2
    Any capitalized terms not defined herein shall have the meaning ascribed to them in the Application.


  036451-96139/4822-9815-1381.1                                                                                 Page 1
19-70067-tmd Doc#534 Filed 01/27/21 Entered 01/27/21 13:18:47 Main Document Pg 2 of
                                         2




           ORDERED that the total amount of $142,005.45 (the “Total Amount”) in fees billed and

  expenses incurred by Harney Partners in the representation of the Debtors from May 17, 2019

  through December 15, 2020 (the “Application Period”), including the amounts previously

  approved by the Court on an interim basis, is hereby approved on a final basis; it is further

  specifically

           ORDERED that the portion of the Total Amount that has already been paid to Harney

  Partners by the Debtors or withdrawn from the Retainer pursuant to this Court’s Compensation

  Procedures Order for the Application Period is hereby approved; it is further specifically

           ORDERED that Harney Partners is entitled to receive payment from drawing down from

  any remaining Retainer and/or by payment by the Debtors of the total unpaid amount of

  $3,435.00, and that such payment is approved.

                                                ###

  ENTRY REQUESTED BY:

  WALLER LANSDEN DORTCH & DAVIS, LLP
  Mark C. Taylor
  100 Congress Avenue, 18th Floor
  Austin, Texas 78701
  Telephone: (512) 685-6400
  Facsimile: (512) 685-6417
  mark.taylor@wallerlaw.com

  ATTORNEYS FOR DEBTORS AND
  DEBTORS IN POSSESSION




  036451-96139/4822-9815-1381.1                                                                Page 2
